         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 1 of 26 Page ID #:1




 1   JAMES Q. MCDERMOTT (CA Bar No. 192572)
     BRIAN J. PHILPOTT (CA Bar No. 241450)
 2   COREY A. DONALDSON (CA Bar No. 280383)
 3   JESSICA M. WAN (CA Bar No. 316389)
     FERGUSON CASE ORR PATERSON LLP
 4   1050 South Kimball Road
     Ventura, CA 93004
 5   Telephone: 805.659.6800
     Facsimile: 805.659.6818
 6   jmcdermott@fcoplaw.com
 7   bphilpott@fcoplaw.com
     cdonaldson@fcoplaw.com
 8   jwan@fcoplaw.com
 9   Attorneys for Plaintiff Bill G. Destefani
10
11
                             UNITED STATES DISTRICT COURT

12           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
     BILL G. DESTEFANI, a California             CASE NO. 20-cv-10126
14   individual,
15
                                                 COMPLAINT FOR DAMAGES AND
                     Plaintiff,                  INJUNCTIVE RELIEF FOR:
16
           vs.                                   1) VIOLATION OF CALIFORNIA
17                                                  CIVIL CODE SECTION 3344 (Cal.
   UBISOFT ENTERTAINMENT;                           Civ. Code § 3344);
18 UBISOFT, INC., a California corporation;      2) VIOLATION OF CALIFORNIA
19
   IVORY TOWER; and DOES 1-10,                      COMMON LAW RIGHT OF
   inclusive,                                       PUBLICITY;
20                                               3) FALSE ENDORSEMENT UNDER
                     Defendants.                    THE LANHAM ACT (15 U.S.C. §
21                                                  1125(a));
                                                 4) TRADEMARK INFRINGEMENT
22                                                  (15 U.S.C. § 1114); AND
23
                                                 5) FEDERAL UNFAIR COMPETITION
                                                    (15 U.S.C. § 1125(a))
24
25                                               Unlimited Civil Case
26
27
                                                 DEMAND FOR JURY TRIAL

28

                                      1
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 2 of 26 Page ID #:2




 1         Plaintiff Bill G. Destefani (“Destefani”) brings this action seeking injunctive relief
 2   and damages in order to protect and enforce his rights against knowing and willful
 3   infringement by Defendants Ubisoft Entertainment; Ubisoft, Inc.; Ivory Tower
 4   (collectively, “Ubisoft”); and DOES 1 through 10, inclusive (collectively with Ubisoft,
 5   “Defendants”). Destefani alleges as follows:
 6                                           PARTIES
 7         1.     Destefani is, and was at all times mentioned in this Complaint, an individual
 8   residing in Bakersfield, California.
 9         2.     On information and belief, Ubisoft Entertainment is, and was at all times
10   mentioned in this Complaint, an entity of unknown form doing business in California.
11         3.     On information and belief, Ubisoft, Inc. is, and was at all times mentioned in
12   this Complaint, a corporation duly organized and existing under the laws of California.
13         4.     On information and belief, Ivory Tower is, and was at all times mentioned in
14   this Complaint, an entity of unknown form doing business in California.
15         5.     On information and belief, Ubisoft, Inc. and Ivory Tower are subsidiaries of
16   Ubisoft Entertainment.
17         6.     Destefani does not know the true names and capacities, whether individual,
18   corporate, associate, or otherwise, of the defendants named herein as DOES 1 through 10,
19   inclusive. Destefani therefore sues them by use of fictitious names. Destefani is informed
20   and believes that Doe Defendants 1 through 10 are affiliated in some manner with
21   Ubisoft and have direct, contributory, or vicarious responsibility for the wrongful acts as
22   alleged herein. Destefani will amend this Complaint appropriately once the true names
23   and capacities of Doe Defendants 1 through 10 are learned. As used below, the term
24   “Defendants” shall collectively refer to the named defendants Ubisoft together with the
25   defendants identified as DOES 1 through 10.
26         7.     On information and belief, at all times herein mentioned, each of the
27   Defendants was the agent of each of the remaining Defendants, and in doing the things
28   alleged herein, was acting within the scope of such agency. On information and belief,

                                      2
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 3 of 26 Page ID #:3




 1   the conduct of each of the Defendants as alleged herein was ratified by each of the other
 2   Defendants, and the benefits thereof were accepted by each of the other Defendants.
 3         8.     On information and belief, each of the Defendants induced the other
 4   Defendants to infringe upon Destefani’s rights, participated in, and enabled the other
 5   Defendants to engage in the unlawful conduct herein alleged, or supervised that conduct,
 6   with knowledge that the conduct of other Defendants would infringe upon Destefani’s
 7   rights. Therefore, each of the Defendants is jointly and severally liable as a contributory
 8   or vicarious infringer of Destefani’s rights.
 9                                JURISDICTION AND VENUE
10         9.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
11   1338(a). This is a civil action arising under federal law, the Lanham Act of 1946 as
12   amended (codified at 15 U.S.C. §§ 1051 et seq.). The pendent state law claims are so
13   related to the federal claims that they form part of the same case or controversy pursuant
14   to Article III of the United States Constitution. This Court therefore has supplemental
15   jurisdiction over those claims pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).
16         10.    This Court has personal jurisdiction over Defendants because they have each
17   committed one or more of the infringing acts complained of herein in California and in
18   this district. This Court has personal jurisdiction because the causes of action brought
19   herein against Defendants arise out of Defendants’ contacts with the State of California.
20   This Court has personal jurisdiction over Defendants because, among other things,
21   Defendants conduct business in the State of California and in this judicial district and
22   thus enjoy the privileges and protections of California law.
23         11.    This Court also has personal jurisdiction over Ubisoft, Inc. because it is a
24   corporation organized and existing under the laws of California.
25         12.    Venue in this Court is proper at least under the provisions of 28 U.S.C. §§
26   1391(b) and 1391(c), at least because a substantial part of the events giving rise to the
27   claims arose in this District, Destefani has suffered injury in this District, Defendants
28   have directed their infringing activities to residents of this District, and because on

                                      3
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
          Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 4 of 26 Page ID #:4




 1   information and belief, Ubisoft, Inc. “resides” in this judicial district for venue purposes
 2   under 28 U.S.C. § 1391(c)(2). For instance, on information and belief, Ubisoft, Inc. has
 3   employees in this judicial district, and has its agent for service of process in this judicial
 4   district.
 5                                  GENERAL ALLEGATIONS
 6                                 Destefani’s and Strega’s Fame
 7          13.   Plaintiff Bill G. Destefani is an airplane racer. Nicknamed “Tiger,”
 8   Destefani started taking flying lessons at around 21 years of age, in 1966. He took these
 9   lessons from a former World War II pilot who taught crop dusters how to fly in Kern
10   County, California.
11          14.   Destefani is the owner of Strega, a highly modified P-51 Mustang originally
12   flown by the Royal Australian Air Force in 1945. Destefani acquired Strega in or around
13   1982, and owns Strega to this day. The word “strega” translates from Italian to English as
14   “witch.” An exemplary image of Strega is shown below in FIG. 1.
15
16
17
18
19
20
21
22
23
24
25
26                                           FIG. 1: Strega
27          15.   Strega is known by a unique constellation of identifying features. By way of
28   example, Strega includes 1) a unique paint job; 2) a stylized number “7” on the tail, 3) an

                                       4
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 5 of 26 Page ID #:5




 1   image of the Italian flag behind the cockpit, 4) Destefani’s name in script font underneath
 2   the cockpit, and 5) the stylized word “Strega” on the front of the airplane near the nose.
 3   Strega has included all of these features for over two decades.
 4         16.    Flying Strega, Destefani has taken part in dozens of air races and exhibitions
 5   throughout the United States over no less than four different decades. Destefani and
 6   Strega have become famous in the aeronautics and airplane exhibition industries and
 7   among consumers in those industries. The Experimental Aircraft Association has
 8   described Strega as one of “the world’s most powerful piston-powered aircraft.”
 9         17.    The National Championship Air Races (a/k/a the “Reno Air Races”), held
10   annually in Reno, Nevada, is the premier air racing event in the United States. The races
11   have been held annually since 1964, with the sole exceptions of 2001 (after the
12   September 11, 2001 terrorist attacks) and 2020 (due to the ongoing global pandemic).
13   The Reno Air Races typically draw crowds in the hundreds of thousands over 5 days.
14         18.    Flying Strega, Destefani won the Gold unlimited race at the Reno Air Races
15   in 1987, 1992, 1993, 1995, 1996, 1997, and 2008. In 2009, 2010, 2012, 2015, and 2017,
16   Strega won Gold unlimited titles while being flown by other pilots handpicked by
17   Destefani. Destefani also flew Strega at the Reno Air Races in 2014.
18         19.    Destefani intended to enter Strega in the 2020 Reno Air Races, but was
19   unable to do so due to the event’s cancellation.
20         20.    Strega has also taken part in numerous other events throughout the United
21   States.
22         21.    In 2018 and 2019, Strega flew at the Planes of Fame Air Show in Chino,
23   California. Also in 2019, Strega was exhibited at the Wings N’ Wheels show at Shafter-
24   Minter Field near Bakersfield, California.
25         22.    In 2005, Destefani was inducted into The Bob Elias Kern County Sports
26   Hall of Fame for his exploits.
27         23.    Destefani has a proprietary interest in his own identity. Destefani has rights
28   of publicity in his identity, persona, name, signature, image, and likeness.

                                      5
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 6 of 26 Page ID #:6




 1         24.    Strega and Destefani are inexorably linked. Upon encountering Strega,
 2   consumers think of Destefani, and upon encountering Destefani, consumers think of
 3   Strega. Strega is an inseparable extension of Destefani’s identity and persona.
 4         25.    Strega is an identity, a persona, and a likeness of Destefani. Destefani has
 5   rights of publicity in the appearance of Strega.
 6         26.    Destefani has previously been compensated in exchange for the use of
 7   Strega in a commercial context.
 8                                Destefani’s Trademark Rights
 9         27.    On or around April 12, 1991, Destefani applied to register the word “Strega”
10   in stylized font as shown below (the “Strega Mark”) with the United States Patent and
11   Trademark Office (“USPTO”) under U.S. TM App. No. 74/156591 (the “’591
12   Application”).
13
14
15
16
                                       FIG. 2: The Strega Mark
17
           28.    The USPTO published the ’591 Application for opposition on or around
18
     August 18, 1992. No opposition was filed.
19
           29.    The USPTO registered the Strega Mark on or around November 10, 1992,
20
     under U.S. TM Reg. No. 1,731,724 (the “’724 Registration”). The ’724 Registration
21
     covers “entertainment services in the nature of airplane racing” in International Class
22
23
     041. A true and complete copy of the ’724 Registration is attached hereto and made a part
     of the Complaint as Exhibit A.
24
           30.    On or around March 25, 1999, the USPTO accepted Destefani’s 6-year
25
     Section 8 Declaration and acknowledged Destefani’s Section 15 Declaration of
26
     Incontestability for the ’724 Registration.
27
28
           31.    The ’724 Registration was renewed in 2002 and in 2012.

                                      6
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 7 of 26 Page ID #:7




 1         32.    The ’724 Registration is live, enforceable, and incontestable under 15 U.S.C.
 2   § 1065.
 3         33.    The Strega Mark is inherently distinctive for, among other things,
 4   entertainment services in the nature of airplane racing and exhibitions.
 5         34.    Irrespective of the ’724 Registration, through decades of promotion and use,
 6   Destefani has also acquired common law trademark rights in the Strega Mark with
 7   respect to entertainment services, such as entertainment services in the nature of airplane
 8   racing and exhibitions. Moreover, Destefani has acquired common law trademark rights
 9   in numerous other trademarks that he has used over the past decades, including but not
10   limited to the standard character mark STREGA, his own name “Bill Destefani,” and his
11   nickname “Bill ‘Tiger’ Destefani” (collectively with the Strega Mark, the “Destefani
12   Marks”). Each of the Destefani Marks is inherently distinctive for, among other things,
13   entertainment services in the nature of airplane racing and exhibitions, and each has
14   acquired distinctiveness and secondary meaning among the relevant consuming public
15   with respect to entertainment services in the nature of airplane racing and exhibitions.
16         35.    Destefani has also acquired common law trademark rights in the total image,
17   design, and appearance of Strega (the “Strega Trade Dress”), the elements of which form
18   a composite tapestry of visual effects.
19         36.    Destefani has used the Strega Trade Dress, and Strega has included the
20   Strega Trade Dress, since at least as early as 1998.
21         37.    Elements of the Strega Trade Dress include 1) a fuselage that, viewed from
22   the side, is primarily a field of red over a field of white; 2) a blue trim stripe from the rear
23   of the fuselage moving forward along the top of the field of white; 3) two white wave
24   features on the field of red on the rear of the side of the fuselage, tapering as they roll
25   upward and forward; and 4) a stylized number “7” on the tail.
26         38.    The Strega Trade Dress is inherently distinctive for, among other things,
27   entertainment services in the nature of airplane racing and exhibitions. On information
28   and belief, no other airplane that performs entertainment services in the nature of airplane

                                       7
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 8 of 26 Page ID #:8




 1   racing and exhibitions utilizes this trade dress. Additionally, through over two decades of
 2   use and promotion, the Strega Trade Dress has acquired distinctiveness and secondary
 3   meaning among the relevant consuming public with respect to entertainment services in
 4   the nature of airplane racing and exhibitions.
 5         39.    The Strega Trade Dress is famous among the relevant consuming public
 6   with respect to entertainment services in the nature of airplane racing and exhibitions.
 7         40.    The Strega Trade Dress is not essential to the use or purpose of an airplane;
 8   indeed, many different types of paint jobs are possible, and on information and belief, no
 9   other airplane that performs entertainment services in the nature of airplane racing and
10   exhibitions uses any paint job like that of the Strega Trade Dress. The use of the Strega
11   Trade Dress does not affect the cost or quality of the airplane or the services performed
12   by the airplane, other than the reputational effects of being associated with Strega and
13   Destefani.
14         41.    Protection of the Strega Trade Dress as a trademark does not impose a non-
15   reputation-related competitive disadvantage on others. Numerous alternative non-
16   confusing visual designs and paint jobs are possible.
17         42.    The Strega Trade Dress is nonfunctional, and serves a source-identifying
18   role both because it is inherently distinctive and because it has acquired distinctiveness
19   and secondary meaning.
20     Defendants’ “The Crew 2” Video Game and Infringement of Destefani’s Rights
21         43.    On information and belief, Defendants are well-known developers,
22   producers, and/or distributors of video games.
23         44.    On information and belief, Defendants previously released the video game
24   “The Crew.” Defendants have described The Crew as “a revolutionary action-driving
25   game developed exclusively for next-gen consoles. It takes you and your friends on a
26   reckless ride inside a massive, open-world recreation of the United States.” The Crew is
27   or has been available for the Xbox One, PlayStation 4, PC, and Xbox 360 platforms.
28         45.    On information and belief, The Crew has only ever allowed users to control

                                      8
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 9 of 26 Page ID #:9




 1   automobiles, as opposed to other types of vehicles.
 2         46.    On information and belief, Defendants subsequently released a video game
 3   sequel to The Crew entitled “The Crew 2.” Defendants have described The Crew 2 as a
 4   game that allows users to “[e]xperience the thrill of intense motorsports action in a car,
 5   truck, motorcycle, boat, off-road buggy, or even a stunt plane!” Defendants have
 6   implored users to “[c]heck out some of the most iconic vehicles you will be able to ride.”
 7   On information and belief, The Crew 2 was originally and still is available for the Xbox
 8   One (from Microsoft), PlayStation 4 (from Sony Interactive Entertainment), and PC
 9   platforms; was released on Google’s Stadia platform in 2020 and is still available on that
10   platform; and will be available for the Nintendo Switch platform in 2021.
11         47.    Destefani is 75 years old and resides in a rural area of California. He does
12   not play video games and does not follow the video game industry. He discovered the
13   Crew 2 in or around June 2020.
14         48.    On information and belief, consumers can purchase a physical copy of The
15   Crew 2 game or purchase and download it via the internet.
16         49.    Players of The Crew 2 can “fly” Strega within the game. The video game
17   version of Strega within The Crew 2 is virtually identical to the real-life Strega. It
18   includes, for example, 1) Strega’s unique paint job, 2) a stylized number “7” on the tail,
19   3) the image of the Italian flag behind the cockpit, 4) Destefani’s name in script font
20   underneath the cockpit, and 5) the Strega Mark on the front of the airplane near the nose.
21         50.    The virtual replica of Strega within The Crew 2 also utilizes the Strega
22   Trade Dress, such as by including 1) a fuselage that, viewed from the side, is primarily a
23   field of red over a field of white; 2) a blue trim stripe from the rear of the fuselage
24   moving forward along the top of the field of white; 3) two white wave features on the
25   field of red on the rear of the side of the fuselage, tapering as they roll upward and
26   forward; and 4) a stylized number “7” on the tail.
27         51.    While the sponsorships on Strega change from time to time, the video game
28   replica in The Crew 2 includes the same sponsorships that were included on Strega in or

                                       9
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 10 of 26 Page ID #:10




 1   around 2008, such as “PALAZZO ESTATES” along the side of the fuselage, and the
 2   secondary AeroShell and Roush Aviation sponsors on the front of the fuselage near the
 3   nose. The “PALAZZO ESTATES” sponsorship was on Strega from approximately 2006-
 4   2010, while the AeroShell and Roush Aviation sponsorships were on Strega in 2008.
 5         52.     An example screenshot of the video game replica of Strega next to the real-
 6   life version of Strega is shown below in FIG. 3.
 7
 8
 9
10
11
12
13
14                       Strega                               Defendants’ Strega
15
16                     FIG. 3: Comparison of Strega and Defendants’ Strega
17
18         53.     During gameplay, a pilot is shown as flying the video game replica of
19   Strega.
20         54.     On information and belief, Ubisoft has released several updates and/or
21   patches providing players with new content and substantive additions and improvements
22   to the Crew 2 game since it first became available to the public. On information and
23   belief, the latest update of The Crew 2 was released in 2020.
24         55.     Defendants have used the video game replica of Strega, including the Strega
25   Mark, Destefani’s name, and the Strega Trade Dress in the advertising and promotion of
26   The Crew 2.
27         56.     Defendants’ website advertising and promotion of The Crew 2 includes and
28

                                      10
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 11 of 26 Page ID #:11




 1   features Strega, and explicitly misleads consumers into believing Strega’s owner,
 2   Destefani, is a source of, sponsored, approved of, or endorsed The Crew 2 and
 3   Defendants.
 4         57.     For example, one of Defendants’ websites advertising and promoting The
 5   Crew 2 includes the image shown below in FIG. 4 (https://thecrew-game.ubisoft.com/the-
 6   crew-2/en-us/game-info/vehicles/index.aspx, last visited November 4, 2020).
 7   Specifically, the website advertises “NORTH AMERICAN – P51 Mustang™
 8   STREGA™ (1945).”
 9
10
11
12
13
14
15
16
17
18
19
                              FIG. 4: Image from Defendants’ Website
20
21
           58.     The only trademark notice on this website states, “The Crew 2, Ubisoft and
22
     the Ubisoft logo are trademarks of Ubisoft Entertainment in the U.S. and/or other
23
     countries.” There is no notice regarding ownership of other trademarks used on the
24
     website, such as STREGA. This is explicitly misleading, and on information and belief,
25
     the relevant consumers would believe based on this website that Strega’s owner,
26
     Destefani, was a source of, sponsored, approved of, or endorsed The Crew 2 and
27
     Defendants.
28

                                      11
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
           Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 12 of 26 Page ID #:12




 1            59.   Strega is featured in various other advertisements, promotions, and cover art
 2   for The Crew 2.
 3            60.   On information and belief, Defendants used the inclusion of the video game
 4   replica of Strega as a main selling point of The Crew 2.
 5            61.   On information and belief, Defendants were aware of Destefani when they
 6   released The Crew 2.
 7            62.   On information and belief, Defendants were aware of Strega when they
 8   released The Crew 2.
 9            63.   On information and belief, Defendants were aware of Destefani’s rights in
10   the Strega Mark when they released The Crew 2.
11            64.   On information and belief, Defendants were aware of the ’724 Registration
12   when they released The Crew 2.
13            65.   On information and belief, Defendants were aware of Destefani’s rights in
14   the Destefani Marks and the Strega Trade Dress when they released The Crew 2.
15            66.   On information and belief, Defendants intentionally copied Strega to
16   produce the video game replica of the airplane.
17            67.   On information and belief, Defendants intentionally copied the Strega Trade
18   Dress to produce the video game replica of the airplane.
19            68.   On information and belief, Defendants conducted trademark clearance for
20   The Crew 2 before its release.
21
22
23
24
25
26
27
28   ///

                                       12
                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                            AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 13 of 26 Page ID #:13




 1         69.    Within the virtual world of The Crew 2, Defendants have replaced numerous
 2   trademarks with other words or phrases. For example, when a player flies over the video
 3   game version of the Las Vegas Strip, the name “Wynn” on the video game version of the
 4   Wynn Las Vegas Casino & Resort on the Strip is replaced with the phrase “Win Palace,”
 5   as shown below in FIG. 5.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                       FIG. 5: Screenshot of Strega by the “Win Palace”
21
22         70.    On information and belief, Defendants sought and obtained trademark
23   licenses from one or more third parties.
24         71.    For instance, the website https://store.ubi.com/us/the-crew--2--motor-
25   edition/598d7de688a7e3b7368b457c.html?lang=en US (last visited November 4, 2020)
26   states the following:
27               © 2018 Ubisoft Entertainment. All Rights Reserved. The Crew logo,
28

                                     13
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 14 of 26 Page ID #:14




 1                Ubisoft, and the Ubisoft logo are registered or unregistered trademarks
 2                of Ubisoft Entertainment in the US and/or other countries. H-D,
 3                HARLEY-DAVIDSON, and the Bar & Shield Design are among the
 4                trademarks of H-D U.S.A., LLC and licensed to Ubisoft by Harley-
 5                Davidson Motor Company.
 6         72.     This same website shows the video game replica of Strega numerous times.
 7         73.     Defendants have never contacted Destefani.
 8         74.     On information and belief, Defendants have never attempted to contact
 9   Destefani.
10         75.     On information and belief, Defendants made an affirmative decision to use
11   Bill Destefani’s identity, persona, name, and likeness, the Destefani Marks, and the
12   Strega Trade Dress to advertise and promote The Crew 2 and within the game itself,
13   despite the fact that they were aware such acts would constitute false endorsement and
14   infringement of Destefani’s rights of publicity and trademark rights.
15         76.     On information and belief, Defendants included the video game replica of
16   Strega in The Crew 2 in an effort to cause consumers to believe Strega’s owner,
17   Destefani, was a source of, sponsored, approved of, or endorsed The Crew 2 and
18   Defendants.
19         77.     Defendants’ use of the Destefani Marks, the Strega Trade Dress, and
20   Destefani’s identity, persona, name, and likeness is explicitly misleading.
21         78.     The relevant consumers would ordinarily identify the source of a product
22   bearing one or more of the Destefani Marks, the Strega Trade Dress, and Destefani’s
23   identity, persona, name, and likeness as Destefani, based on the inclusion of one or more
24   of the Destefani Marks, the Strega Trade Dress, and Destefani’s identity, persona, name,
25   and likeness.
26         79.     Defendants have used the Destefani Marks, the Strega Trade Dress, and
27   Destefani’s identity, persona, name, and likeness in the same way that Destefani himself
28   uses them—on Strega, a flying airplane.

                                        14
                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                             AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 15 of 26 Page ID #:15




 1         80.    Defendants have used the video game replica of Strega as a centerpiece of
 2   The Crew 2. Defendants’ use of the Destefani Marks, the Strega Trade Dress, and
 3   Destefani’s identity, persona, name, and likeness is unadorned with any additional artistic
 4   contribution from Defendants, and reflects an effort by Defendants to induce the sale of
 5   The Crew 2 by consumer confusion. Defendants’ use of the Destefani Marks, the Strega
 6   Trade Dress, and Destefani’s identity, persona, name, and likeness reflects an effort by
 7   Defendants to misappropriate Destefani’s goodwill in these rights.
 8         81.    On information and belief, the video game replica of Strega is unique within
 9   The Crew 2. For instance, on information and belief, no other airplane within The Crew 2
10   is famous for its exploits at the Reno Air Races, and no other airplane within The Crew 2
11   is so inexorably linked to an individual as Strega is linked to Destefani.
12                                  FIRST CAUSE OF ACTION
13                (Violation of Cal. Civ. Code § 3344 – Against All Defendants)
14         82.    Destefani realleges and incorporates by reference the full text of all of the
15   foregoing numbered paragraphs and figures as though each such paragraph and figure has
16   been fully set forth herein.
17         83.    Destefani is the owner of the rights of publicity in his identity, persona,
18   name, signature, image, and likeness.
19         84.    Defendants have willfully and without authorization used Destefani’s
20   identity, persona, name, and likeness for commercial purposes, to advertise The Crew 2,
21   to promote sales of The Crew 2, and within The Crew 2 video game itself, and have
22   continuously republished The Crew 2 since its release.
23         85.    Defendants’ unauthorized use of Destefani’s identity, persona, name, and
24   likeness constitute a commercial misappropriation in violation of Section 3344 of the
25   California Civil Code.
26         86.    As a direct and proximate result of Defendants’ wrongful conduct, Destefani
27   has suffered, and will continue to suffer, damages in an amount to be proven at trial.
28         87.    Defendants have further been unjustly enriched by their misappropriation of

                                      15
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 16 of 26 Page ID #:16




 1   Destefani’s statutory right of publicity. Accordingly, Destefani is entitled to restitution of
 2   all income, profits, and other benefits resulting from Defendants’ conduct, in an amount
 3   to be determined according to proof at trial.
 4         88.    Defendants’ actions as alleged above were malicious, oppressive, and done
 5   with the intent to injure Destefani and with a willful and conscious disregard for
 6   Destefani’s rights. As a result, Destefani is entitled to recover from Defendants punitive
 7   and exemplary damages in an amount sufficient to punish and deter them and others from
 8   engaging in such acts in the future.
 9                                  SECOND CAUSE OF ACTION
10         (Violation of Common Law Right of Publicity – Against All Defendants)
11         89.    Destefani realleges and incorporates by reference the full text of all of the
12   foregoing numbered paragraphs and figures as though each such paragraph and figure has
13   been fully set forth herein.
14         90.    Destefani is the owner of the common law rights of publicity in his identity,
15   persona, name, signature, image, and likeness.
16         91.    Defendants have willfully and without authorization used Destefani’s
17   identity, persona, name, and likeness for commercial purposes, to advertise The Crew 2,
18   to promote sales of The Crew 2, and within The Crew 2 video game itself, and have
19   continuously republished The Crew 2 since its release.
20         92.    Defendants’ unauthorized use of Destefani’s identity, persona, name, and
21   likeness constitutes a violation of California’s common law right of publicity.
22         93.    As a direct and proximate result of Defendants’ wrongful conduct, Destefani
23   has suffered, and will continue to suffer, damages in an amount to be proven at trial.
24         94.    Defendants have further been unjustly enriched by their infringement of
25   Destefani’s common law right of publicity. Accordingly, Destefani is entitled to
26   restitution of all income, profits, and other benefits resulting from Defendants’ conduct,
27   in an amount to be determined according to proof at trial.
28         95.    Defendants’ actions as alleged above were malicious, oppressive, and done

                                      16
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 17 of 26 Page ID #:17




 1   with the intent to injure Destefani and with a willful and conscious disregard for
 2   Destefani’s rights. As a result, Destefani is entitled to recover from Defendants punitive
 3   and exemplary damages in an amount sufficient to punish and deter Defendants and
 4   others from engaging in such acts in the future.
 5                                  THIRD CAUSE OF ACTION
 6            (False Endorsement (15 U.S.C. § 1125(a)) – Against All Defendants)
 7         96.      Destefani realleges and incorporates by reference the full text of all of the
 8   foregoing numbered paragraphs and figures as though each such paragraph and figure has
 9   been fully set forth herein.
10         97.      Destefani is the owner of the statutory and common law rights associated
11   with his identify, persona, name, signature, image, and likeness, necessary to decide
12   whether to allow a third party to use his identify, persona, name, signature, image, and/or
13   likeness in a manner that conveys sponsorship, approval, and/or endorsement by
14   Destefani.
15         98.      Defendants used distinctive personally identifying attributes of Destefani’s
16   identity, persona, name, and likeness without permission by using Strega, including the
17   Strega Trade Dress and the Destefani Marks (including Destefani’s own name), to
18   advertise The Crew 2, to promote sales of The Crew 2, and within The Crew 2 video
19   game itself.
20         99.      Defendants were not, are not, and have never been authorized to use
21   Destefani’s identify, persona, name, signature, image, or likeness, or to use any of the
22   Destefani Marks, or to use the Strega Trade Dress.
23         100. Defendants’ unauthorized uses constitute false and misleading
24   representations of fact to falsely imply the sponsorship, approval, and/or endorsement of
25   The Crew 2 by Destefani.
26         101. Defendants’ unauthorized uses are likely to confuse and deceive consumers
27   as to Destefani’s sponsorship, approval, and/or endorsement of The Crew 2. Specifically,
28   Defendants’ use of Destefani’s identity, such as his name and the Strega Trade Dress, is

                                       17
                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                            AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 18 of 26 Page ID #:18




 1   likely to cause consumers to mistakenly believe that Destefani is associated with The
 2   Crew 2 and Defendants, or that he sponsors, approves of, or endorses The Crew 2 and
 3   Defendants.
 4         102. Defendants’ use of the Destefani Marks (including but not limited to “Bill
 5   ‘Tiger’ Destefani”) and the Strega Trade Dress constitutes false endorsement under 15
 6   U.S.C. § 1125(a).
 7         103. As a direct and proximate result of the acts of false endorsement set forth
 8   above, Destefani has suffered actual damages in an amount to be proven at trial.
 9   Destefani is entitled to the full range of relief available under the Lanham Act, 15 U.S.C.
10   § 1117, including, without limitation, an award of actual damages and the disgorgement
11   of Defendants’ profits arising from their false or misleading acts. Defendants’ conduct
12   further renders this an “exceptional” case within the meaning of the Lanham Act, thus
13   entitling Destefani to an award of attorneys’ fees and costs.
14         104. Destefani is informed and believes, and based thereon alleges, that
15   Defendants committed the unauthorized acts described above knowing that it was likely
16   to cause consumers to falsely believe that Destefani sponsored, approved of, or endorsed
17   The Crew 2 and Defendants. Defendants have thus willfully, knowingly, and maliciously
18   deceived and confused the relevant consuming public, such that Destefani is entitled to an
19   award of treble damages.
20         105. Under 15 U.S.C. § 1118, Destefani is also entitled to an order requiring
21   destruction of all infringing goods and promotional materials in Defendants’ possession
22   or control.
23         106. On information and belief, Defendants’ conduct, unless preliminarily and
24   then permanently enjoined, will cause irreparable harm to Destefani and to his goodwill
25   and reputation, and to the goodwill and reputation of the Destefani Marks and the Strega
26   Trade Dress.
27         107. On information and belief, unless restrained and enjoined by this Court,
28   Defendants will continue to engage in their infringing conduct, customers are likely to

                                       18
                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                            AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 19 of 26 Page ID #:19




 1   continue to be deceived and/or mistaken as to the true source, quality, sponsorship, and
 2   affiliation of Defendants’ goods and services, Destefani’s reputation and goodwill will be
 3   harmed in ways difficult to monetarily quantify, adequately repair, and compensate, and a
 4   multiplicity of suits will be required to vindicate Destefani’s rights.
 5                                FOURTH CAUSE OF ACTION
 6          (Trademark Infringement (15 U.S.C. § 1114) – Against All Defendants)
 7         108. Destefani realleges and incorporates by reference the full text of all of the
 8   foregoing numbered paragraphs and figures as though each such paragraph, photograph,
 9   figure, and table has been fully set forth herein.
10         109. Defendants have extensively used the Strega Mark in conjunction with a
11   variety of products and services.
12         110. The Strega Mark in conjunction with “entertainment services in the nature of
13   airplane racing” is a trademark registered under Section 1(a) of the trademark laws of the
14   United States, 15 U.S.C. § 1051(a), as U.S. Trademark Registration No. 1,731,724 (the
15   “’724 Registration”).
16         111. The ’724 Registration was issued on November 10, 1992.
17         112. Destefani is the owner of the ’724 Registration.
18         113. The ’724 Registration is valid and enforceable.
19         114. The ’724 Registration is incontestable, as incontestable is defined in 15
20   U.S.C. § 1065.
21         115. Destefani’s right to use the Strega Mark is incontestable, as incontestable is
22   defined in 15 U.S.C. § 1065.
23         116. By virtue of Destefani’s longstanding, continuous, and exclusive use of the
24   Strega Mark, the public has come to recognize the Strega Mark in conjunction with goods
25   and services as exclusively identifying Destefani as the source of those goods and
26   services.
27         117. Defendants have infringed and continue to infringe Destefani’s registered
28   trademark by using the Strega Mark to advertise The Crew 2, to promote sales of The

                                      19
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 20 of 26 Page ID #:20




 1   Crew 2, and within The Crew 2 video game itself.
 2           118. Destefani has not authorized Defendants to make any use of the Strega
 3   Mark.
 4           119. Defendants’ unauthorized use of the Strega Mark is likely to cause confusion
 5   and mistake among consumers, and to deceive consumers as to the origin, sponsorship,
 6   and/or endorsement of The Crew 2. Defendants’ use of the Strega Mark is likely to cause
 7   consumers to mistakenly believe that Destefani is associated with Defendants and The
 8   Crew 2.
 9           120. Defendants’ use of the Strega Mark constitutes federal trademark
10   infringement under Section 32 of the Lanham Act, 15 U.S.C. § 1114.
11           121. As a direct and proximate result of the acts of trademark infringement set
12   forth above, Destefani has suffered actual damages in an amount to be proven at trial.
13   Destefani is entitled to the full range of relief available under the Lanham Act, 15 U.S.C.
14   § 1117, including, without limitation, an award of actual damages and the disgorgement
15   of Defendants’ profits arising from the acts of trademark infringement. Defendants’
16   conduct further renders this an “exceptional” case within the meaning of the Lanham Act,
17   thus entitling Plaintiffs to an award of attorneys’ fees and costs.
18           122. Destefani is informed and believes, and based thereon alleges, that
19   Defendants committed the infringement described above knowing that its unauthorized
20   use of the Strega Mark was and is likely to cause consumer confusion. Defendants have
21   thus willfully, knowingly, and maliciously deceived and confused the relevant consuming
22   public, such that Destefani is entitled to an award of treble damages.
23           123. Under 15 U.S.C. § 1118, Destefani is also entitled to an order requiring
24   destruction of all infringing goods and promotional materials in Defendants’ possession
25   or control.
26           124. On information and belief, Defendants’ conduct, unless preliminarily and
27   then permanently enjoined, will cause irreparable harm to Destefani and to his goodwill
28   and reputation, and to the goodwill and reputation of the Strega Mark.

                                      20
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 21 of 26 Page ID #:21




 1         125. On information and belief, unless restrained and enjoined by this Court,
 2   Defendants will continue to engage in their infringing conduct, customers are likely to
 3   continue to be deceived and/or mistaken as to the true source, quality, sponsorship, and
 4   affiliation of Defendants’ goods and services, Destefani’s reputation and goodwill will be
 5   harmed in ways difficult to monetarily quantify, adequately repair, and compensate, and a
 6   multiplicity of suits will be required to vindicate Destefani’s rights.
 7                                 FIFTH CAUSE OF ACTION
 8       (Federal Unfair Competition (15 U.S.C. § 1125(a)) – Against All Defendants)
 9         126. Destefani realleges and incorporates by reference the full text of all of the
10   foregoing numbered paragraphs and figures as though each such paragraph, photograph,
11   figure, and table has been fully set forth herein.
12         127. At least by virtue of longstanding, continuous, and exclusive use in interstate
13   commerce in entertainment services in the nature if airplane racing and exhibitions,
14   Destefani has acquired valid common law trademarks in the Strega Mark, the standard
15   character mark STREGA, the name “Bill Destefani,” and the name “Bill ‘Tiger’
16   Destefani” (collectively, the “Destefani Marks”), as well as the Strega Trade Dress. Each
17   of the Destefani Marks and the Strega Trade Dress is inherently distinctive, has acquired
18   distinctiveness and secondary meaning with the relevant consuming public, and is
19   nonfunctional in nature.
20         128. By virtue of Destefani’s longstanding, continuous, and exclusive use of the
21   Destefani Marks and the Strega Trade Dress, the public has come to recognize the
22   Destefani Marks and the Strega Trade Dress in conjunction with entertainment services in
23   the nature of airplane racing and exhibitions as exclusively identifying Destefani as the
24   source of those goods and services.
25         129. The Destefani Marks and the Strega Trade Dress, in conjunction with
26   entertainment services in the nature of airplane racing and exhibitions, are inherently
27   distinctive, strong marks. Additionally, in addition to being inherently distinctive,
28   Destefani’s use of the Destefani Marks and the Strega Trade Dress has caused them, prior

                                      21
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 22 of 26 Page ID #:22




 1   to Defendants’ infringing acts, to acquire secondary meaning that has served to
 2   distinguish the marks in the minds of relevant consumers, as an indicator of the origin or
 3   source of products and services bearing or associated with them.
 4         130. Defendants have infringed and continue to infringe the Destefani Marks and
 5   the Strega Trade Dress by using the Destefani Marks and the Strega Trade Dress to
 6   advertise The Crew 2, to promote sales of The Crew 2, and within The Crew 2 video
 7   game itself.
 8         131. Destefani has not authorized Defendants to make any use of the Destefani
 9   Marks or the Strega Trade Dress.
10         132. On information and belief, members of the relevant public are likely to
11   believe or be confused as to whether Destefani has some connection with Defendants’
12   goods and services, specifically, with The Crew 2.
13         133. Defendants’ unauthorized use of the Destefani Marks and the Strega Trade
14   Dress is likely to cause confusion and mistake among consumers, and to deceive
15   consumers as to the origin, sponsorship, and/or endorsement of The Crew 2. Defendants’
16   use of the Destefani Marks and the Strega Trade Dress is likely to cause consumers to
17   mistakenly believe that Destefani is associated with Defendants and The Crew 2.
18         134. Defendants’ use of the Destefani Marks and the Strega Trade Dress
19   constitutes federal unfair competition under Section 43(a) of the Lanham Act, 15 U.S.C.
20   § 1125(a).
21         135. As a direct and proximate result of the acts of trademark infringement set
22   forth above, Destefani has suffered actual damages in an amount to be proven at trial.
23   Destefani is entitled to the full range of relief available under the Lanham Act, 15 U.S.C.
24   § 1117, including, without limitation, an award of actual damages and the disgorgement
25   of Defendants’ profits arising from the acts of trademark infringement. Defendants’
26   conduct further renders this an “exceptional” case within the meaning of the Lanham Act,
27   thus entitling Plaintiffs to an award of attorneys’ fees and costs.
28         136. Destefani is informed and believes, and based thereon alleges, that

                                       22
                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                            AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 23 of 26 Page ID #:23




 1   Defendants committed the infringement described above knowing that its unauthorized
 2   use of the Destefani Marks was and is likely to cause consumer confusion. Defendants
 3   have thus willfully, knowingly, and maliciously deceived and confused the relevant
 4   consuming public, such that Destefani is entitled to an award of treble damages.
 5         137. Under 15 U.S.C. § 1118, Destefani is also entitled to an order requiring
 6   destruction of all infringing goods and promotional materials in Defendants’ possession
 7   or control.
 8         138. On information and belief, Defendants’ conduct, unless enjoined, will cause
 9   irreparable harm to Destefani and to his goodwill and reputation, and to the goodwill and
10   reputation of the Destefani Marks and the Strega Trade Dress.
11         139. On information and belief, unless restrained and enjoined by this Court,
12   Defendants will continue to engage in their infringing conduct, customers are likely to
13   continue to be deceived and/or mistaken as to the true source, quality, sponsorship, and
14   affiliation of Defendants’ goods, Destefani’s reputation and goodwill will be harmed in
15   ways difficult to monetarily quantify, adequately repair, and compensate, and a
16   multiplicity of suits will be required to vindicate Destefani’s rights.
17                                    PRAYER FOR RELIEF
18         WHEREFORE, Plaintiff Bill G. Destefani prays for relief as follows:
19         1.      That the Court enter judgment that Defendants have infringed Destefani’s
20   rights under California Civil Code § 3344; infringed Destefani’s California common law
21   rights of publicity; infringed Destefani’s Strega Mark in violation of 15 U.S.C. § 1114;
22   used false designations of origin, false descriptions, and false representations in violation
23   of 15 U.S.C. § 1125(a); and committed acts constituting trademark infringement and
24   unfair competition, in violation of federal and California law;
25         2.      That the Court enjoin Defendants, and all of their officers, directors, agents,
26   servants, employees and attorneys, and all other persons acting directly or indirectly in
27   concert with Defendants, from misappropriating Destefani’s identify, persona, name,
28   signature, image, or likeness;

                                      23
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 24 of 26 Page ID #:24




 1           3.    That the Court enjoin Defendants, and all of their officers, directors, agents,
 2   servants, employees and attorneys, and all other persons acting directly or indirectly in
 3   concert with Defendants, from using in commerce, in connection with the advertising,
 4   promotion, marketing, distribution, sale or offering for sale of THE CREW 2, or related
 5   goods and services, any of the Destefani Marks or the Strega Trade Dress, or any other
 6   confusingly similar mark and/or designation, or from otherwise infringing upon and/or
 7   diluting Destefani’s trademarks; from using in commerce a domain name, web site or
 8   metatags incorporating any of these marks; from unfairly competing with Plaintiff; from
 9   engaging in acts of misappropriation and unfair competition; and from engaging in any
10   other acts that tend to damage the value of any of Plaintiff’s marks, trade names, business
11   reputation, and goodwill;
12           4.    That the Court order Defendants to surrender for destruction all products,
13   containers, labels, advertisements, promotional materials, and other materials constituting
14   an infringement of Destefani’s right of publicity, the Destefani Marks, or the Strega
15   Trade Dress, or the means by which such infringement is facilitated;
16           5.    That the Court award Destefani damages according to proof;
17           6.    That the Court disgorge Defendants’ profits attributable to the infringement
18   of Destefani’s intellectual property rights and rights of publicity;
19           7.    That the Court increase and enhance by three times any award of damages
20   and/or profits based on Defendants’ willfulness;
21           8.    That the Court award punitive or exemplary damages for Defendants’
22   infringement of Destefani’s rights of publicity;
23           9.    That the Court award Destefani its costs, including attorneys’ fees, under
24   California Code Civil Procedure § 1021.5;
25           10.   That the Court deem this to be an exceptional case as defined by 15 U.S.C. §
26   1117(a);
27           11.   That the Court award Destefani its reasonable attorneys’ fees and costs of
28   suit;

                                      24
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
       Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 25 of 26 Page ID #:25




 1         12.     That the Court award pre-judgment and post-judgment interest on all
 2   amounts claimed as permitted by law; and
 3         13.     That the Court award Destefani such further relief as the Court deems just
 4   and proper.
 5
 6
 7   DATED: November 4, 2020                Respectfully submitted,
                                            FERGUSON CASE ORR PATERSON LLP
 8
 9
                                      By:   /s/ Corey A. Donaldson
10
                                            JAMES Q. MCDERMOTT
11                                          BRIAN J. PHILPOTT
12                                          COREY A. DONALDSON
                                            JESSICA M. WAN
13
14                                          Attorneys for Plaintiff Bill G. Destefani
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      25
                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                           AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-10126 Document 1 Filed 11/04/20 Page 26 of 26 Page ID #:26




 1                                DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Local Rule 38-
 3   1, Plaintiff Bill G. Destefani hereby demands a trial by jury of any and all issues triable
 4   of right by a jury pursuant to the Seventh Amendment to the United States Constitution
 5   or as given by a statute of the United States.
 6
 7   DATED: November 4, 2020                 Respectfully submitted,
 8
                                             FERGUSON CASE ORR PATERSON LLP
 9
10
                                      By:    /s/ Corey A. Donaldson
11
                                             JAMES Q. MCDERMOTT
12                                           BRIAN J. PHILPOTT
13
                                             COREY A. DONALDSON
                                             JESSICA M. WAN
14
15                                           Attorneys for Plaintiff Bill G. Destefani
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     26
                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                          AND DEMAND FOR JURY TRIAL
